Title: August 23d. 1773. Monday.
From: Adams, John
To: 


       Went this Morning to Mr. Boylstones, to make a wedding Visit to Mr. Gill and his Lady. A very cordial, polite, and friendly Reception, I had. Mr. Gill shewed me Mr. Boylstones Garden, and a large, beautifull and agreable one it is—a great Variety of excellent fruit, Plumbs, Pears, Peaches, Grapes, Currants &c. &c.—a figg Tree, &c.
       Mr. and Mrs. Gill both gave me a very polite Invitation, to sup and spend the Evening there with Mr. Linch and his Lady, which I promised to do. At Noon, I met Mr. Boylstone upon Change, and he repeated the Invitation, in a very agreable Manner.
       In the Evening I waited on my Wife there and found Mr. Linch and his Lady and Daughter, Mr. Smith, his Lady and Daughter, and Miss Nabby Taylor—and a very agreable Evening we had. Mr. Linch is a solid, sensible, tho a plain Man—an hearty friend to America, and her righteous Cause. His Lady has the Behaviour and Appearance of a very worthy Woman, and the Daughter seems to be worthy of such Parents.
      